DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,077,608. Although the claims at issue are not identical, they are not patentably distinct from each other.
U.S. Patent No. 11,077,608 claim 1 recites all the steps of present claim 1. Although U.S. Patent No. 11,077,608 does not recite “green intermediate object” the claims recite “(c) optionally baking said object to produce a further cured three-dimensional object”. Thus, the objection produced is understood to be a green object if it can be further cured. 
Claims 2-9 are substantially identical to claims 2-11 of U.S. Patent No. 11,077,608.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fong et al. (US 2003/0198824 A1) in view of Hull (US 5,059,359).

Regarding claim 1, Fong meets the claimed a method of making a three-dimensional object ([0008]) from a light polymerizable dual cure resin, ([0010]-[0011]) comprising the steps of: (a) producing a green intermediate object ([0090]) by light polymerization of said light polymerizable dual cure resin in a stereolithography process; ([0089]) (i) said intermediate object comprising a body portion and a circumferential boundary portion included in at least part of said body portion; (“Border Overcure 0.009 inch” Table 2) (ii) said stereolithography process including overexposing said boundary portion, as compared to the exposure of said body portion, with light; ([0097]) (b) cleaning said intermediate object; (rinsed [0090]) and then (c) baking said intermediate object to produce said three-dimensional object, (postcuring [0084]).
Fong does not explicitly teach wherein said circumferential boundary portion is configured to reduce distortion of said three-dimensional object during said baking step.
Fong teaches fill cure depths are tightly spaced vectors drawn on the regions of the part that form upfacing or downfacing surfaces, [0095].
Hull teaches boundary vectors are drawn to cure a desired depth of material but also cure a finite width of material at the edge of the objects, see Col. 43, lines 10-15. Hull teaches cure compensation is done only to boundary vectors; hatch and fill are 
determined after compensation is completed, see Col. 45, lines 15-22, Fig. 30J, 31S, and 32a-b. Hull teaches an interface computer 4 where the object data is manipulated to optimize the data and provide output vectors which reduce stress, curl and distortion, Col. 11, lines 55-60. Hull teaches post processing including heat curing to complete polymerization, see Col. 21, lines 25-30. Thus the process of Fong in combination with Hull meets the claimed wherein said circumferential boundary portion is configured to reduce distortion of said three-dimensional object during said baking step.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the Border Overcure technique of Fong with the cure compensations to boundaries taught by Hull in order to reduce stress, curl and distortion, Col. 11, lines 55-60.


Regarding claim 2, Fong as modified by Hull meets the claimed wherein said circumferential boundary portion is interrupted or perforated. (Hull teaches cure compensation is done only to boundary vectors; hatch and fill are determined after compensation is completed, see Col. 45, lines 15-22, Fig. 31s, annotated below). 




[AltContent: arrow][AltContent: textbox (Surface portion)][AltContent: arrow][AltContent: textbox (Internal boundary portion)][AltContent: arrow][AltContent: textbox (Interrupted edge portion)]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Regarding claim 3, Fong as modified by Hull meets the claimed, wherein said circumferential boundary portion is uninterrupted. (Fong teaches a “Border Overcure 0.009 inch” in Table 2, and does not teach interruptions to the borders. Hull teaches boundary vectors are drawn to cure a finite width of material at the edge of the objects, see Col. 43, lines 10-15, Fig. 32A-B.) 


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Regarding claim 4, Fong as modified by Hull meets the claimed, wherein said circumferential boundary portion comprises a surface edge portion. (Hull, Fig. 31s, annotated above).

(Hull, Fig. 31s, annotated above).


Regarding claim 6, Fong as modified by Hull meets the claimed wherein said circumferential boundary portion comprises a combination of at least one surface edge portion and at least one internal boundary portion. (Hull, Fig. 31s, annotated above).


Regarding claim 8, Fong as modified by Hull does not explicitly teach the claimed wherein: (i) that portion of said intermediate object that includes said boundary portion has an average thickness of from 0.4 or 0.5 millimeters to 5 or 10 millimeters; and/or (ii) said boundary portion has an average thickness of from 10 or 50 micrometers to 100 or 200 micrometers.
Fong teaches Border Overcure thickness of 0.009 inches (229 micrometers). 
Hull teaches the bottom 0.25 inch (6.35 millimeter) or so of the object is a support structure on which the desired part is built, Col. 6, lines 40-45.  Hull teaches boundary vectors are drawn to cure a desired depth of material but also cure a finite width of material at the edge of the objects, see Col. 43, lines 10-15
It would have been obvious to vary the thickness of the object and boundary portion of the object in order to optimize the desired tolerance of the 3D printing system, Col. 43, lines 10-15, while optimizing the data to reduce stress, curl and distortion, Col. 11, lines 55-60.

(rinsed [0090]) or a combination thereof.

Regarding claim 10, Fong meets the claimed method of making a plurality of dimensionally uniform three-dimensional objects  (machine was used to prepare 10 objects, [0103]) see from a light polymerizable dual cure resin, the method comprising the steps of: (a) producing green intermediate objects([0090])  by light polymerization of said light polymerizable dual cure resin in a stereolithography process; ([0890]) (i) each said intermediate object comprising a body portion and a circumferential boundary portion included in at least part of said body portion; (“Border Overcure 0.009 inch” Table 2) (ii) said stereolithography process including overexposing said boundary portion, as compared to the exposure of said body portion, with light; ([0097])  (b) cleaning said intermediate objects; (rinsed [0090])  and then (c) baking said intermediate objects to produce said three-dimensional objects; (postcuring [0084])
Fong does not explicitly teach said circumferential boundary portion configured to enhance dimensional uniformity of said three-dimensional objects by reducing distortion of each said three-dimensional object during said baking step.
Fong teaches fill cure depths are tightly spaced vectors drawn on the regions of the part that form upfacing or downfacing surfaces, [0095].
Hull teaches boundary vectors are drawn to cure a desired depth of material but also cure a finite width of material at the edge of the objects, see Col. 43, lines 10-15. Hull teaches cure compensation is done only to boundary vectors; hatch and fill are determined after compensation is completed, see Col. 45, lines 15-22, Fig. 30J, 31S, and 32a-b. Hull teaches an interface computer 4 where the object data is manipulated to optimize the data and provide output vectors which reduce stress, curl and distortion, Col. 11, lines 55-60. Hull teaches post processing including heat curing to complete polymerization, see Col. 21, lines 25-30. Thus the process of Fong in combination with Hull meets the claimed said circumferential boundary portion configured to enhance dimensional uniformity of said three-dimensional objects by reducing distortion of each said three-dimensional object during said baking step.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the Border Overcure technique of Fong with the cure compensations to boundaries taught by Hull in order to reduce stress, curl and distortion, Col. 11, lines 55-60.


Regarding claim 11, Fong as modified by Hull meets the claimed wherein said circumferential boundary portion is interrupted or perforated. (Hull teaches cure compensation is done only to boundary vectors; hatch and fill are determined after compensation is completed, see Col. 45, lines 15-22, Fig. 31s, annotated above).


Regarding claim 12, Fong as modified by Hull meets the claimed, wherein said circumferential boundary portion is uninterrupted. (Fong teaches a “Border Overcure 0.009 inch” in Table 2, and does not teach interruptions to the borders. Hull teaches boundary vectors are drawn to cure a finite width of material at the edge of the objects, see Col. 43, lines 10-15, Fig. 32A-B.) 

Regarding claim 13, Fong as modified by Hull meets the claimed wherein said circumferential boundary portion comprises a surface edge portion. (Hull, Fig. 31s, annotated above).

Regarding claim 14, Fong as modified by Hull meets the claimed, wherein said circumferential boundary portion comprises an internal boundary portion. (Hull, Fig. 31s, annotated above).

Regarding claim 15, Fong as modified by Hull meets the claimed, wherein said circumferential boundary portion comprises a combination of at least one surface edge portion and at least one internal boundary portion. (Hull, Fig. 31s, annotated above).


Regarding claim 17, Fong as modified by Hull does not explicitly teach the claimed wherein: (i) that portion of said intermediate object that includes said boundary portion has an average thickness of from 0.4 or 0.5 millimeters to 5 or 10 millimeters; and/or (ii) said boundary portion has an average thickness of from 10 or 50 micrometers to 100 or 200 micrometers.
Fong teaches Border Overcure thickness of 0.009 inches (229 micrometers). 
Hull teaches the bottom 0.25 inch (6.35 millimeter) or so of the object is a support structure on which the desired part is built, Col. 6, lines 40-45.  Hull teaches boundary vectors are drawn to cure a desired depth of material but also cure a finite width of material at the edge of the objects, see Col. 43, lines 10-15
It would have been obvious to vary the thickness of the object and boundary portion of the object in order to optimize the desired tolerance of the 3D printing system, Col. 43, lines 10-15, while optimizing the data to reduce stress, curl and distortion, Col. 11, lines 55-60.

Regarding claim 18, Fong as modified by Hull meets the claimed wherein said cleaning step is carried out by wiping including blowing, washing, (rinsed [0090]) or a combination thereof.

Regarding claim 19, Fong as modified by Hull meets the claimed wherein said objects are produced simultaneously as a batch thereof on the same carrier platform. (Fong teaches machine was used to prepare 24 objects using the formulation of Example 1, see [0104]. Examiner interprets the 24 objects made together at once on a single machine to be meet the claimed batch, as the term is understood in view of the instant specification, see [0095]). 

Allowable Subject Matter
Claims 7 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 7 recites wherein said circumferential boundary portion is feathered in the Z dimension.

Neither Fong nor Hull teaches feathering or tapering the amount of overcuring in the Z dimension. Therefore, neither meets the claimed circumferential boundary portion is feathered in the Z dimension, where the boundary portion is recited in claim 1 and 10 to require overexposing and configured to reduce distortion. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744